Citation Nr: 1727445	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  03-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar myositis, with degenerative joint disease and bulging disc prior to February 4, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to the service connected lumbar myositis, with degenerative joint disease and bulging disc.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

When this case was most recently before the Board in March 2014, it was remanded for further development.  The case has now been returned for additional appellate review.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination in February 2015; however, the examiner failed to conduct Correia compliant testing.  Additionally, the Board notes the Veteran reported left lower extremity radiating pain and numbness; however, the examiner curiously indicated the Veteran does not exhibit radicular pain or other signs or symptoms of radiculopathy.  The examiner wholly failed to explain why the Veteran would be experiencing these symptoms in the absence of a lumbar-related neurological impairment.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

Next the Board notes that the Veteran asserts he is unable to work because of his lumbar spine disorder.  VA will grant a total disability rating based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from a common etiology will be considered a single disability.  Id.

The Veteran's lumbar myositis, with degenerative joint disease and bulging disc is presently rated as 40 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  As noted in the Board's March 2014 remand, the sole purpose for assigning a TDIU rating in this case would be to maximize the Veteran's benefits.  In particular, the assignment of a TDIU rating, based solely on the Veteran's lumbar spine disability, would result in a collateral special monthly compensation benefit.  This follows, because the statutory housebound criteria would be satisfied under 38 C.F.R. § 3.350(i)(1).  Because the Veteran's lumbar spine disability rating is 40 percent, the schedular criteria for TDIU-on the basis of a single disability-have not been met.  

Nonetheless, where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  Id.  

The evidence of record shows that the Veteran does not have a college degree, and worked in the agricultural industry for 14 years prior to 2002, when he indicated his disabilities precluded his employment.  In a May 2009 VA Form 21-8940, the Veteran denied having any other education or training.  In the course of this appeal the Veteran has undergone numerous VA examinations, which chronicle his difficulties with bending, walking, sitting, standing, and lifting as a result of his lumbar spine disability.  Most recently, the February 2015 VA examiner indicated the Veteran should not lift more than 10-15 pounds, or repetitively bend as a result of his back disability.  The examiner also noted the Veteran's regular use of walkers, canes, and crutches to ambulate.  In sum, the Board finds there is very plausible evidence which suggests the Veteran is unable to secure and follow a substantially gainful occupation due to his lumbar spine disorder.  Therefore, if following the above-noted VA examination the Veteran still does not satisfy the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the claim must be referred to the Director of Compensation Service for extraschedular approval.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

Finally, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected lumbar spine disability, to include the medications taken for this disability.  The types of impairments the examiner must address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected lumbar spine disability alone is sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

3.  If following the Veteran's above-noted examination, he still does not satisfy the schedular criteria for entitlement to a TDIU rating on the basis of his lumbar spine disability alone, the case must be referred to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The electronic claims file must be made available to the Director of Compensation Service.  

4.  Then undertake any other development determined to be warranted.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

